245 P.3d 617 (2010)
2010 OK 87
CAMPBELL SPECIALTY CO., INC., and Compsource Oklahoma, Petitioners,
v.
Stephen HACKER and The Workers' Compensation Court, Respondents.
No. 106,572.
Supreme Court of Oklahoma.
December 14, 2010.
Steve A. Weeks, McClure Law Firm, Oklahoma City, OK, for Petitioner.
J. Kord Hammert, Oklahoma City, OK, for Respondent Stephen Hacker.
HARGRAVE, J.
¶ 1 This proceeding concerns provisions of 85 O.S. § 43(A) which permit a workers' compensation claim to be filed within two years of injury, unless a worker's employment has terminated, in which case, the claim must be filed within six months of termination. In Ponca Iron & Metal, Inc. v. Jackie Wilkinson and the Workers' Compensation Court, 2010 OK 75, 242 P.3d 534, this Court found 85 O.S. Supp.2005 § 43(A) unconstitutional holding:
In the present matter, the amendment in question brings § 43 squarely within the special law prohibition of Art. 5, § 46. The classification of injured employees on the basis of continued versus terminated employment is a false and deficient classification of the larger class of injured employees because it creates preference for members in the continued employment group and results in unequal treatment for certain members of the terminated group that bear no reasonable relationship to curtailing retaliatory claims or preventing stale claims. Hence, we find the action of the Legislature to be unreasonable in their creation of this particular statutory classification. We hold the 2005 amendment to § 43(A) adding the six-month statutory limitations period is unconstitutional.
2010 OK 75 at ¶ 7, 242 P.3d 534.
¶ 2 In the present matter, the Court of Civil Appeals found this statute constitutional. We must therefore vacate their finding and sustain the order of the Workers' Compensation Court which found this statute unconstitutional.

CERTIORARI PREVIOUSLY GRANTED; OPINION OF THE COURT OF CIVIL APPEALS VACATED; WORKERS' COMPENSATION COURT ORDER SUSTAINED.
¶ 3 CONCUR: EDMONDSON, C.J., HARGRAVE, KAUGER, WATT, COLBERT, REIF, JJ.
¶ 4 DISSENT: TAYLOR, V.C.J., WINCHESTER, J.